Citation Nr: 1216244	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  07-00 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1987 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from different rating actions of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.  In August 2004, the RO denied a claim for service connection for hypertension.  The Veteran filed a notice of disagreement and a substantive appeal in December 2006.  

In May 2010, the Board remanded this claim for further development.  In a March 2012 decision, the Board, inter alia, dismissed the claim of service connection for hypertension.  In this decision, the Board vacates that portion of its March 2012 decision that dismissed the claim of service connection for hypertension.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. On March 6, 2012, the Board dismissed the claim for service connection for hypertension in pertinent part.  

2. In a statement received March 23, 2012, the Veteran clarified that he did not intend to withdraw the claim for service connection for hypertension in a November 2011 statement.  


CONCLUSION OF LAW

The criteria for vacating the part of the Board's March 6, 2012 that dismissed the claim for service connection for hypertension are met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  

Failure to consider submitted argument and/or evidence, or the failure to afford the Veteran the right to have a hearing is a denial of due process.  38 C.F.R. § 20.904(a).  Here, the Veteran's claim was interpreted to be withdrawn because he stated in November 2011 in a document that was addressed to the Board: "Entitlement to service connection for hypertension: I will not disagree with the decision."  The Veteran has now asserted in a March 2012 statement he did not intend to withdraw his appeal.  As a result the Board will vacate that portion of the March 6, 2012 decision that dismissed the claim of service connection for hypertension.  The issue of an initial increased rating for tinea cruris and tinea pedis with onychomychosis (currently rated as 10 percent disabling) that was remanded in March 6, 2012 is still on appeal and the development requested in that remand is not in any way affected by this determination.  


ORDER

The part of the March 6, 2012 Board's decision that dismissed the issue of service connection for hypertension is vacated.  


REMAND

In the May 2010 Board remand, the Board stated it construed the Veteran's testimony at the February 2010 Board hearing (Transcript, pp 11-12) as a claim for service connection for migraines and that this matter was inextricably intertwined with the claim for service connection for hypertension.  On remand, the matter of the claim for service connection for migraine headaches was to be adjudicated by the RO before the Board could consider whether hypertension may secondary to migraine headaches.  

Virtual VA shows that in February 2011, the RO denied a claim for service connection for migraine headaches (although the February 2011 rating decision is available via Virtual VA, no other information regarding this claim is available to the Board at this time).  The Board does not know whether the Veteran has filed a notice of disagreement regarding this claim or not because documents associated with the temporary file at the RO are not on Virtual VA and have not been associated with the physical file.  

In November 2011, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) informing the Veteran that he had not submitted a claim for migraines.  As stated in the May 2010 Board remand and shown by the February 2011 RO decision, the Veteran did file a claim for service connection for migraines.  

On remand, the Veteran's temporary file at the RO should be consolidated with the entire file.  All appropriate action should be undertaken so that the Board can fully review the adjudication of the claim for service connection for hypertension, to include as secondary to migraines.  

Service connection for migraines and service connection for hypertension are inextricably intertwined issues.  If service connection for migraines is the subject of a statement of the case (SOC), a timely substantive appeal must be filed to perfect the appeal.  See 38 C.F.R. § 20.200 (2011) (An appeal consists of a timely filed notice of disagreement in writing and after a SOC has been furnished, a timely filed substantive appeal.).  If service connection for migraines has not been appealed, the temporary file should still be consolidated with the original file and the claim should be readjudicated and an SSOC should be issued.  

As explained above, the instructions of the March 6, 2012 remand regarding the claim for an initial increased rating for tinea cruris and tinea pedis with onychomychosis (currently evaluated as 10 percent disabling) should be followed.  

Accordingly, the case is REMANDED for the following action:

1. Consolidate the Veteran's temporary file at the RO (including the information used to adjudicate the claim for service connection for migraine headaches) with the entire file.  

2. Re-adjudicate the claim for service connection for hypertension based on all information in the file.  Undertake any appropriate action regarding the claim for service connection for migraines (see above).  

3. If any benefit remains denied (for which a timely notice of disagreement and appeal has been filed), the Veteran should be provided with a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue currently on appeal, as well as a summary of the evidence received since the issuance of the most recent SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

